Exhibit 10.4

 

 

 

DELAWARE CITY RAIL

TERMINALING SERVICES AGREEMENT

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1

 

Definitions and Construction.

     1   

Article 2

 

Term.

     9   

Article 3

 

Terminaling; Ancillary Services.

     9   

Article 4

 

Custody, Title and Risk of Loss.

     12   

Article 5

 

Specification and Contamination.

     13   

Article 6

 

Condition and Maintenance of the Terminal.

     14   

Article 7

 

Inspection, Access and Audit Rights.

     15   

Article 8

 

Scheduling.

     16   

Article 9

 

[Intentionally Omitted]

     17   

Article 10

 

Additional Covenants.

     17   

Article 11

 

Representations.

     18   

Article 12

 

Insurance.

     19   

Article 13

 

Force Majeure, Damage or Destruction.

     19   

Article 14

 

Suspension of Refinery Operations.

     20   

Article 15

 

Right of First Refusal.

     21   

Article 16

 

Shutdown or Idling of Refinery.

     24   

Article 17

 

Event of Default: Remedies Upon Event of Default.

     26   

Article 18

 

Indemnification.

     27   

Article 19

 

Limitation on Damages.

     29   

Article 20

 

Confidentiality.

     29   

Article 21

 

Choice of Law.

     30   

Article 22

 

Assignment.

     30   

Article 23

 

Notices.

     31   

Article 24

 

No Waiver; Cumulative Remedies.

     33   

Article 25

 

Nature of Transaction and, Relationship of Parties.

     33   

Article 26

 

Arbitration Provision.

     33   

Article 27

 

General.

     34   

 

i



--------------------------------------------------------------------------------

Exhibit A

 

Ancillary Services Fees

  

Exhibit B

 

Product and Product Quality

  

Exhibit C

 

Nomination and Scheduling; Railcar Specifications

  

Exhibit D

 

Designated Refinery Assets

  

 

ii



--------------------------------------------------------------------------------

DELAWARE CITY RAIL TERMINALING SERVICES AGREEMENT

This Delaware City Rail Terminaling Services Agreement (this “Agreement”) is
made and entered into as of the Commencement Date, by and between PBF Holding
Company LLC, a Delaware limited liability company (the “Company”), and Delaware
City Terminaling Company LLC, a Delaware limited liability company (the
“Operator”) (each referred to individually as a “Party” or collectively as the
“Parties”).

WHEREAS, the Operator owns and operates a double-loop rail terminal located in
Delaware City, Delaware (together with existing or future modifications or
additions, the “Terminal”);

WHEREAS, the Parties are entering into this Agreement to provide for the rights
and obligations of the Parties with respect to the Terminal; and

WHEREAS, the Parties desire to record the terms and conditions upon which the
Operator shall provide terminaling services to the Company at the Terminal on a
non-exclusive basis and the Operator shall serve as operator of the Terminal and
bailee of all Products in the custody of the Operator and owned or held by the
Company or any of the Company Designees.

NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do hereby agree as follows:

 

Article 1 Definitions and Construction.

Section 1.1 Definitions. For purposes of this Agreement, including the foregoing
recitals, the following terms shall have the meanings indicated below:

“Acquisition Proposal” has the meaning specified in Section 15.3(a).

“Adjustment” has the meaning specified in Section 3.6(a).

“Affiliate” means, with respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (a) with respect to any
Person having voting securities or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
Persons performing similar functions, (b) ownership of 50% or more of the equity
or equivalent interest in any Person and (c) the ability to direct the business
and affairs of any Person by acting as a general partner, manager or otherwise.
Notwithstanding the foregoing, for purposes of this Agreement, the Company and
its subsidiaries (other than PBF Logistics LP and its subsidiaries), on the one
hand, and PBF Logistics LP and its subsidiaries (including the Operator), on the
other hand, shall not be considered Affiliates of each other.

“Agreement” has the meaning specified in the preamble to this document.

 

1



--------------------------------------------------------------------------------

“Ancillary Services” means the services to be provided by the Operator to the
Company at the Terminal that are set forth on Exhibit A, as well as any other
ancillary services requested in accordance with Section 3.4.

“Ancillary Services Fees” means, for any month during the Term, the fees set
forth on Exhibit A, to be paid by the Company pursuant to Section 3.4 during
that month for Ancillary Services.

“Applicable Law” means any applicable statute, law, regulation, Environmental
Law, ordinance, rule, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, agreement, requirement, or other
governmental restriction or any similar form of decision of, or any provision or
condition of any permit, license or other operating authorization issued under
any of the foregoing by, or any determination by, any Governmental Authority
having or asserting jurisdiction over the matter or matters in question, whether
now or hereafter in effect and in each case as amended (including all of the
terms and provisions of the applicable common law of such Governmental
Authority), as interpreted and enforced at the time in question.

“Arbitrable Dispute” means any and all disputes, controversies and other matters
in question between the Operator, on the one hand, and the Company, on the other
hand, arising under or in connection with this Agreement.

“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F and 1
atmospheric pressure.

“bpd” means barrels per day.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York, State
of New Jersey or the State of Delaware.

“Capital Expenditure” means any expenditure incurred to acquire or upgrade a
fixed asset.

“Change in Law” has the meaning specified in Section 3.6(a).

“Change of Control” means PBF Energy Company LLC or any of its majority owned
direct or indirect subsidiaries ceases to control the general partner of PBF
Logistics LP.

“Claimant” has the meaning specified in Article 26.

“Commencement Date” means May 14, 2014.

“Company” has the meaning specified in the preamble to this Agreement.

“Company Designee” means, collectively, each Person designated by the Company,
including any Person acting as an intermediator of all or any portion of the
Products or any third party.

 

2



--------------------------------------------------------------------------------

“Company Indemnitees” has the meaning specified in Section 18.1.

“Company Inspectors” has the meaning specified in Section 7.1.

“Company’s Share” means a number, expressed as a percentage, equal to the
quotient of (a) the greater of (i) the total Barrels throughput by the Company
and any Company Designee at the Terminal, in the aggregate, during the
sixth-month period preceding the date of determination or (ii) the Minimum
Throughput Commitment during such period, and (b) the total Barrels throughput
by all Persons at the Terminal during such period.

“Confidential Information” means all information, documents, records and data
(including this Agreement, except to the extent required to be made public in a
filing with the Securities and Exchange Commission or another Governmental
Authority or pursuant to the rules and regulations of any national securities
exchange) that a Party furnishes or otherwise discloses to the other Party
(including any such items furnished prior to the execution of this Agreement),
together with all analyses, compilations, studies, memoranda, notes or other
documents, records or data (in whatever form maintained, whether documentary,
computer or other electronic storage or otherwise) prepared by the receiving
Party which contain or otherwise reflect or are generated from such information,
documents, records and data; provided, however, that the term “Confidential
Information” does not include any information that (a) at the time of disclosure
or thereafter is or becomes generally available to or known by the public (other
than as a result of a disclosure by the receiving Party), (b) is developed by
the receiving Party without reliance on any Confidential Information or (c) is
or was available to the receiving Party on a nonconfidential basis from a source
other than the disclosing Party that, insofar as is known to the receiving Party
after reasonable inquiry, is not prohibited from transmitting the information to
the recipient by a contractual, legal or fiduciary obligation to the disclosing
Party.

“Contract Quarter” means a three-month period that commences on
January 1, April 1, July 1 or October 1, and ends on
March 31, June 30, September 30 or December 31, respectively, except that the
initial Contract Quarter shall commence on the Commencement Date and end on
June 30, 2014 and the final Contract Quarter shall end on the last day of the
Term.

“Contract Year” means a year that commences on January 1 and ends on the last
day of December of such year, except that the initial Contract Year shall
commence on the Commencement Date and the final Contract Year shall end on the
last day of the Term.

“control” (including with correlative meaning, the term “controlled by”) means,
as used with respect to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.

“Defaulting Party” has the meaning specified in Section 17.2.

“Designated Refinery Assets” has the meaning specified in Section 16.1.

“Disposition Notice” has the meaning specified in Section 15.3(a).

 

3



--------------------------------------------------------------------------------

“Environmental Law” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment, safety, and occupational health, including the
federal Comprehensive Environmental Response, Compensation, and Liability Act,
the Superfund Amendments Reauthorization Act, the Resource Conservation and
Recovery Act, the Clean Air Act, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Oil Pollution Act, the Clean Water Act, the
Safe Drinking Water Act, the Hazardous Materials Transportation Act, OSHA, and
other similar federal, state or local health and safety, and environmental
conservation and protection laws, each as amended from time to time.

“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.

“ET” means the prevailing time in the Eastern time zone.

“Event of Default” has the meaning specified in Section 17.1.

“Excess Throughput” has the meaning specified in Section 3.3.

“First ROFR Acceptance Deadline” has the meaning specified in Section 15.3(a).

“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of a public enemy, wars, terrorism, blockades, insurrections,
riots, storms, floods, interruptions in the ability to have safe passage in
navigable waterways or rail lines, washouts, other interruptions caused by acts
of nature or the environment, arrests, the order of any court or Governmental
Authority claiming or having jurisdiction while the same is in force and effect,
civil disturbances, explosions, fires, leaks, releases, breakage, accident to
machinery, vessels, storage tanks or lines of pipe or rail lines, inability to
obtain or unavoidable delay in obtaining material or equipment, inability to
obtain or distribute Products, feedstocks, other products or materials necessary
for operation because of a failure of third-party pipelines or rail lines or any
other causes whether of the kind herein enumerated or otherwise not reasonably
within the control of the Party claiming suspension and which by the exercise of
commercially reasonable efforts such Party is unable to prevent or overcome;
provided, however, a Party’s inability to perform its economic obligations
hereunder shall not constitute an event of Force Majeure.

“Force Majeure Notice” has the meaning specified in Section 13.1.

“Force Majeure Party” has the meaning specified in Section 13.1.

“Force Majeure Period” has the meaning specified in Section 13.1.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

 

4



--------------------------------------------------------------------------------

“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976.

“Index Change” means the Producer Price Index is no longer published or the
method of calculating the Producer Price Index is changed so that the Producer
Price Index no longer reflects general increases in prices in the broad United
States economy.

“Initial Term” has the meaning specified in Section 2.1.

“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement, cause
of action, equitable or injunctive relief, or judicial or administrative order
and any Costs arising from compliance or non-compliance with Environmental Law.

“Minimum Throughput Capacity” means, with respect to each Contract Quarter, an
aggregate amount of throughput capacity equal to 85,000 bpd of Products,
multiplied by the number of calendar days in such Contract Quarter; provided,
however, that from the Commencement Date through September 30, 2014, which for
the purposes of this Agreement shall be treated as one Contract Quarter, the
Minimum Throughput Capacity shall be an aggregate amount of throughput capacity
equal to 75,000 bpd of Products, multiplied by the number of calendar days in
such Contract Quarter.

“Minimum Throughput Commitment” means, with respect to each Contract Quarter, an
aggregate amount of Products received at the Terminal equal to at least 85,000
bpd of Products, multiplied by the number of calendar days in such Contract
Quarter; provided, however, that from the Commencement Date through
September 30, 2014, which for the purposes of this Agreement shall be treated as
one Contract Quarter, the Minimum Throughput Commitment shall be an aggregate
amount of Products received at the Terminal equal to 75,000 bpd of Products,
multiplied by the number of calendar days in such Contract Quarter.

“Nomination” has the meaning specified in Exhibit C.

“Non-Defaulting Party” means the Party other than the Defaulting Party.

“Notice Period” has the meaning specified in Section 14.1.

“Off-Specification Product” means Product that fails to meet the specifications
set forth in Exhibit B.

“Offer Price” has the meaning specified in Section 15.3(a).

“Omnibus Agreement” means that Omnibus Agreement, dated as of the date hereof,
by and among the Company, PBF Energy Company LLC, PBF Logistics GP LLC, and PBF
Logistics LP.

 

5



--------------------------------------------------------------------------------

“Operation and Management Services and Secondment Agreement” means that
Operation and Management Services and Secondment Agreement, dated as of the date
hereof, by and among the Company, Delaware City Refining Company LLC, Toledo
Refining Company LLC, PBF Logistics GP LLC, PBF Logistics LP, and the Operator.

“Operator” has the meaning specified in the preamble to this Agreement.

“Operator Indemnitees” has the meaning specified in Section 18.2.

“OSHA” means Occupational Safety and Health Act of 1970, 29 U.S.C. Section 651
et seq.

“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.

“Permitted Lien” means (a) liens for real estate taxes, assessments, sewer and
water charges or other governmental charges and levies not yet delinquent;
(b) liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside; (c) liens of mechanics, laborers, suppliers,
workers and materialmen incurred in the ordinary course of business for sums not
yet due or being diligently contested in good faith; and (d) liens incurred in
the ordinary course of business in connection with worker’s compensation and
unemployment insurance or other types of social security benefits.

“Permanent Refinery Shutdown” has the meaning specified in Section 16.1(a).

“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, trust or unincorporated organization,
joint stock company or any other private entity or organization, Governmental
Authority, court or any other legal entity, whether acting in an individual,
fiduciary or other capacity.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal,
Bonds, Rates & Yields Section as the Prime Rate.

“Producer Price Index” shall have the meaning ascribed to such term by the
United States Bureau of Labor Statistics.

“Product” means any of the products listed on Exhibit B, as from time to time
amended by mutual agreement of the Parties.

“Proposed Transferee” has the meaning specified in Section 15.3(a).

“Prudent Industry Practice” means, as of the relevant time, those methods and
acts generally engaged in or applied by the refining, pipeline or terminaling
industries (as applicable) in the United States that, in the exercise of
reasonable judgment in light of the circumstances known at the time of
performance, would have been expected to accomplish the desired result at a
reasonable cost consistent with functionality, reliability, safety and
expedition with due regard for health, safety, security and environmental
considerations. Prudent Industry Practice is not

 

6



--------------------------------------------------------------------------------

intended to be limited to the optimum practices, methods or acts to the
exclusion of others, but rather is intended to include reasonably acceptable
practices, methods and acts generally engaged in or applied by the refining,
pipeline or terminaling industries (as applicable) in the United States.

“Receiving Party Personnel” has the meaning specified in Section 20.4.

“Refinery” means the petroleum refinery located in Delaware City, Delaware owned
and operated by the Company’s Affiliates.

“Refinery Asset Option Notice” has the meaning specified in Section 16.1(b).

“Refinery Asset Option Period” has the meaning specified in Section 16.1(f).

“Refinery Asset Purchase Option” has the meaning specified in Section 16.1(b).

“Renewal Term” has the meaning specified in Section 2.1.

“Required Permits” has the meaning specified in Section 10.1.

“Respondent” has the meaning specified in Article 26.

“Restoration” has the meaning specified in Section 6.2(b).

“ROFR Acceptance Deadlines” has the meaning specified in Section 15.3(a).

“ROFR Asset” means the Terminal and each asset that comprises the Terminal and
is material to the operation thereof.

“ROFR Governmental Approval Deadline” has the meaning specified in Section
15.3(c).

“ROFR Response” has the meaning specified in Section 15.3(a).

“Sale Assets” has the meaning specified in Section 15.3(a).

“Second ROFR Acceptance Deadline” has the meaning specified in Section 15.3(a).

“Services” has the meaning specified in Section 3.1.

“Shortfall” has the meaning specified in Section 3.7.

“Shortfall Payment” has the meaning specified in Section 3.7.

“Special Damages” has the meaning specified in Article 19.

“Supplier Inspector” means any Person selected by the Company to perform any and
all inspections required by the Company or the Company Designee in a
commercially reasonable manner at the Company’s own cost and expense that is
acting on behalf of the Company or the Company Designee and that (a) is a Person
who performs sampling, quality analysis and quantity

 

7



--------------------------------------------------------------------------------

determination or similar services of the Products purchased and sold under any
agreement between the Company (or its Affiliates) and the Company Designee,
(b) is not an Affiliate of any Party and (c) in the reasonable judgment of the
Company, is qualified and reputed to perform its services in accordance with
Applicable Law and Prudent Industry Practice.

“Suspension Notice” has the meaning specified in Section 14.1.

“Term” has the meaning specified in Section 2.1.

“Terminal” has the meaning specified in the recitals.

“Terminal Maintenance” has the meaning specified in Section 6.2(a).

“Terminaling Service Fee” has the meaning set forth in Section 3.1.

“Termination Notice” has the meaning specified in Section 13.2.

“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions.

Section 1.2 Construction of Agreement.

(a) Unless otherwise specified, all references herein are to the Articles,
Sections and Exhibits of this Agreement and all Exhibits are incorporated
herein.

(b) All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.

(c) Unless expressly provided otherwise, the word “including” as used herein
does not limit the preceding words or terms and shall be read to be followed by
the words “without limitation” or words having similar import.

(d) Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.

(e) Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue.

(f) A reference to any Party to this Agreement or another agreement or document
includes the Party’s permitted successors and assigns.

(g) Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.

(h) Except where specifically stated otherwise, any reference to any Applicable
Law or agreement shall be a reference to the same as amended, supplemented or
reenacted from time to time.

 

8



--------------------------------------------------------------------------------

(i) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

Section 1.3 No Presumption. The Parties acknowledge that they and their counsel
have reviewed and revised this Agreement and that no presumption of contract
interpretation or construction shall apply to the advantage or disadvantage of
the drafter of this Agreement.

 

Article 2 Term.

Section 2.1 Term. The initial term of this Agreement (the “Initial Term”) shall
commence at 12:00 a.m., ET, on the Commencement Date and shall continue until
11:59 p.m., ET, on the first December 31 following the seventh (7th) anniversary
of the Commencement Date. Thereafter, subject to the last sentence of this
paragraph, the Company shall have a unilateral option to extend this Agreement
for two additional five (5) year periods on the same terms and conditions set
forth herein (each, a “Renewal Term”). The Initial Term and the Renewal Terms
are sometimes referred to collectively herein as the “Term.” In order to
exercise its option to extend this Agreement for a Renewal Term, the Company
shall notify the Operator in writing not less than twelve (12) months prior to
the expiration of the Initial Term or any Renewal Term, as applicable.

Section 2.2 Termination. The Parties may terminate this Agreement prior to the
end of the Term (but are under no obligation to do so) (a) as they may mutually
agree in writing, (b) pursuant to a Termination Notice in accordance with
Section 13.2, (c) pursuant to a Suspension Notice in accordance with
Section 14.1, (d) pursuant to a default in accordance with Section 17.2 or
(e) pursuant to Section 3.6(c).

 

Article 3 Terminaling; Ancillary Services.

Section 3.1 Services. Subject to the terms of this Agreement, the Operator shall
provide the following services (the “Services”) to the Company hereunder:
receipt, handling, throughput, custody and delivery of the Company’s (and its
subsidiaries’ and the Company Designee’s) Product at the Terminal. During each
Contract Quarter during the Term, the Company (on its own behalf and on behalf
of its subsidiaries and the Company Designee) shall throughput or, if it does
not throughput, pay for in accordance with Section 3.7, in the aggregate, at
least the Minimum Throughput Commitment at the Terminal and the Operator shall
make available to the Company throughput capacity at the Terminal (and provide
the Services as reasonably requested by the Company in connection therewith
subject to the terms hereof), at all times sufficient to allow the Company to
throughput the Minimum Throughput Commitment at the Terminal. The Operator shall
cooperate with the Company or the Company Designee, and the Company shall (and
shall cause the Company Designee to) cooperate with the Operator, to determine
throughput of Product hereunder based on the number of railcars unloaded or any
other commercially reasonable method mutually agreed to by the Parties.

Section 3.2 Terminaling Service Fee. The Company shall pay a terminaling
services fee (the “Terminaling Service Fee”) for the volumes of Products it
actually throughputs at the Terminal of (i) $2.00 per Barrel for all throughput
up to the Minimum Throughput Commitment, and (ii) $0.50 per Barrel for all
throughput volumes in excess of the Minimum Throughput Commitment.

 

9



--------------------------------------------------------------------------------

Section 3.3 Excess Throughput. The Company shall have the right to throughput
volumes in excess of its Minimum Throughput Commitment (“Excess Throughput”), up
to the then-available capacity of the Terminal, as reasonably determined by the
Operator in good faith at any time (after giving effect to the physical and
operational constraints of the Terminal and the capacity contractually committed
to third parties). In accordance with Section 3.1, the Company shall pay the
Operator the applicable per-Barrel Terminaling Service Fee for any Excess
Throughput.

Section 3.4 Ancillary Services. Upon request by the Company, the Operator shall
provide Ancillary Services to the Company at the Terminal. From time-to-time,
the Company may request that the Operator provide additional Ancillary Services
to the Company at the Terminal upon customary terms in accordance with Prudent
Industry Practice so long as such additional Ancillary Services are reasonably
related to the Services or existing Ancillary Services; provided, however, that
in the event any requested additional Ancillary Service requires the Operator to
make Capital Expenditures, such Capital Expenditures shall be subject to
Section 3.10(b) and the Operator shall not be required to provide such
additional Ancillary Service until the Operator is able to do so after using
reasonable efforts in compliance with Section 3.10(b); provided, further, the
Operator shall not be required to perform any additional Ancillary Service if it
reasonably believes the performance thereof will materially adversely interfere
with, or be detrimental to, the operation of the Terminal. The Company shall pay
the Ancillary Services Fees listed on Exhibit A for such services. The Company
may, at any time on reasonable prior notice, revoke or modify any instructions
it has previously given, whether such previous instructions relate to a specific
Service or Ancillary Service or are instructions relating to an ongoing Service
or Ancillary Service. The Operator shall not be required to perform any
requested Service or Ancillary Service if it reasonably believes such Service or
Ancillary Service violates Applicable Law.

Section 3.5 Annual Fee Escalator. All fees set forth in this Agreement,
including the Terminaling Service Fee and the Ancillary Services Fees, shall be
adjusted on January 1 of each Contract Year, commencing on January 1, 2015,
(a) by an amount equal to the increase or decrease, if any, in the Producer
Price Index during the previous Contract Year and (b) by an amount equal to the
increase, if any, in the individual out-of-pocket costs that increase greater
than the Producer Price Index reasonably incurred by the Operator in connection
with providing the Services and Ancillary Services; provided, however, that no
fee shall be decreased below the initial fee for such service provided in this
Agreement; provided, further, that the Operator shall use commercially
reasonable efforts to mitigate any such rise in out-of-pocket costs incurred by
the Operator in connection with providing the Services and Ancillary Services.
In the event of an Index Change, the Company and the Operator shall negotiate in
good faith to agree on a new index that gives comparable protection against
inflation that the Producer Price Index gave as of the date hereof, and, for all
periods following the date of such Index Change, such new index shall replace
the Producer Price Index for all purposes herein. If the Company and the
Operator are unable to agree, a new index will be determined by arbitration in
accordance with Article 26 and, for all periods following the date of such Index
Change, such new index shall replace the Producer Price Index for all purposes
herein.

 

10



--------------------------------------------------------------------------------

Section 3.6 Change in Law.

(a) In the event that any applicable existing laws, codes, regulations, permit
conditions or other authorizations are amended or new laws, codes, regulations,
permit conditions or other authorizations are enacted or promulgated after the
Commencement Date that require a material Capital Expenditure in the Terminal,
or the acquisition of a permit from a Governmental Authority, in each case, in
order to provide the Services and Ancillary Services (a “Change in Law”), the
Operator may, by written notice to the Company, request to negotiate an
adjustment (an “Adjustment”) in the Terminaling Service Fee or other fees and
charges paid hereunder to cover the Company’s Share of the reasonable,
incremental, out-of-pocket operating and maintenance costs the Operator would
incur to comply with the Change in Law, including a return of capital expended
and a return on such capital at a rate of return of 11% per annum, amortized
over the remaining Term.

(b) If the Operator requests to negotiate an Adjustment pursuant to
Section 3.6(a): (i) the Operator shall provide the Company with complete access
(subject to reasonable confidentiality provisions) to information and
documentation regarding such proposed Adjustment, including the nature and cost
of the contemplated improvements or permit, as applicable, the options for
financing or otherwise amortizing such cost, the Operator’s assessment that such
improvements are the most feasible means of complying with the Change in Law and
the manner in which the Company’s Share of such costs are determined; and
(ii) the Parties shall be obligated to negotiate in good faith to agree to an
Adjustment as described in Section 3.6(a).

(c) If, despite good faith negotiations, the Parties are unable to agree to an
Adjustment pursuant to Section 3.6(a) in sufficient time for the Operator to
take such action as shall be necessary to comply with the Change in Law, then
the amount of such fee increases will be determined by arbitration in accordance
with Article 26, and such fee increases will be effective as of the effective
time of such Change in Law; provided, however, that in the event the fees paid
hereunder increase in the aggregate as a result of Changes in Law by more than
200%, then the Company may terminate this Agreement.

Section 3.7 Shortfall Payments. If, during any Contract Quarter, the Company
throughputs aggregate volumes less than the Minimum Throughput Commitment, as
adjusted pursuant to Section 6.2, for such Contract Quarter (a “Shortfall”),
then (in addition to Terminaling Service Fee) the Company shall pay the Operator
an amount (a “Shortfall Payment”) equal to the Terminaling Service Fee
multiplied by the difference between (a) the Minimum Throughput Commitment and
(b) the volume of Products actually delivered to the Terminal by the Company
during the applicable Contract Quarter. The Parties acknowledge and agree that
there shall be no carry-over of deficiency volumes with respect to the Minimum
Throughput Commitment and the payment by the Company of the Shortfall Payment
shall relieve the Company of any obligation to meet such Minimum Throughput
Commitment for the relevant Contract Quarter. The Parties further acknowledge
and agree that there shall not be any carry-over of volumes in excess of the
Minimum Throughput Commitment to any subsequent Contract Quarter.

Section 3.8 Invoices. The Operator shall invoice the Company monthly (or, in the
case of any Shortfall Payments, quarterly) for all fees and payments under this
Agreement. The Company will make payments to the Operator on a monthly (or, in
the case of any Shortfall

 

11



--------------------------------------------------------------------------------

Payments, quarterly) basis during the Term with respect to amounts due to the
Operator under this Agreement in the prior month (or, in the case of any
Shortfall Payments, Contract Quarter) ten (10) days after its receipt of such
invoice. Any past due payments owed to the Operator hereunder shall accrue
interest, payable on demand, at the Prime Rate plus 400 basis points from the
due date of the payment through the actual date of payment. Payment of any fee
or Shortfall Payment pursuant to this Section 3.8 shall be made by wire transfer
of immediately available funds to an account designated in writing by the
Operator. If any such fee shall be due and payable on a day that is not a
Business Day, such payment shall be due and payable on the next succeeding
Business Day.

Section 3.9 Operating Hours. The Operator agrees to keep the Terminal open for
receipt and redelivery of the Company’s and the Company Designee’s Products
twenty-four (24) hours a day, seven (7) days a week.

Section 3.10 Regulatory Costs; Reimbursement.

(a) Taxes. The Company shall reimburse the Operator for all taxes that the
Operator incurs in connection with this Agreement unless prohibited by
Applicable Law.

(b) Capital Expenditures. The Company may request that the Operator make certain
Capital Expenditures at the Terminal and the Operator shall make such Capital
Expenditures; provided, however, that the Operator shall not be required to make
any such Capital Expenditure if such Capital Expenditure would materially
adversely affect the operation of the Terminal, as determined in the reasonable
discretion of the Operator. The Company shall reimburse the Operator for the
Company’s Share of any such Capital Expenditure. For the avoidance of doubt,
except as provided in the Omnibus Agreement or the Operation and Management
Services and Secondment Agreement, any maintenance required for the Operator to
continue to provide the services specified hereunder shall be paid for by the
Operator.

(c) Payment Terms. All of the foregoing reimbursements shall be made in
accordance with the payment terms set forth in Section 3.8 herein.

Section 3.11 Third-Party Arrangements. The Operator may throughput volumes for
third parties; provided, however, that such arrangements do not prevent the
Operator from fulfilling its obligations to the Company hereunder, including the
obligation to make the Minimum Throughput Capacity available to the Company
during the Term. Nothing herein shall be deemed to provide the Company with
exclusive rights to services at the Terminal.

 

Article 4 Custody, Title and Risk of Loss.

Section 4.1 Title. Subject to Section 22.2, the Company or the Company Designee
shall at all times during the Term retain title to the Products handled or
throughput by the Company or the Company Designee at the Terminal, and such
Products shall remain the Company’s or the Company Designee’s exclusive
property. The Company hereby represents that, at all times during the Term, the
Company or the Company Designee holds exclusive title to the Products throughput
or handled by the Company at the Terminal; provided, however, that each of the
Company and the Company Designee may at any time permit liens on the Company’s
or the Company Designee’s Products at the Terminal.

 

12



--------------------------------------------------------------------------------

Section 4.2 Compliance with Laws. During the time any Products are held or
throughput at the Terminal, the Operator, in its capacity as operator of the
Terminal shall be solely responsible for compliance with (and the Operator shall
comply with) all Applicable Laws pertaining to the possession, handling, use and
processing of such Products at the Terminal.

Section 4.3 Volumetric Losses and Gains. Subject to the other provisions in this
Agreement, title and risk of loss to all of the Products handled or throughput
by the Company or the Company Designee at the Terminal shall remain at all times
with the Company or the Company Designee, as applicable. Unless the Operator
experiences a spill or other release of Product while Product is in the
Operator’s custody, all volumetric losses and gains in Product shall be for the
Company’s or the Company Designee’s account, as applicable.

Section 4.4 Custody. During the Term, the Operator shall hold all Products at
the Terminal solely as bailee, and agrees that when any such Products are
redelivered to the Company or the Company Designee, the Company or the Company
Designee shall have good title thereto (to the extent the Company had good title
prior to delivery at the Terminal) free and clear of any liens, security
interests, encumbrances and claims of any kind whatsoever created or caused to
be created by the Operator, other than Permitted Liens; provided, however, that
notwithstanding anything herein to the contrary the Operator hereby waives,
relinquishes and releases any and all liens, including, any and all
warehouseman’s liens, custodian’s liens, rights of retention or similar rights
under all applicable laws, which the Operator would or might otherwise have
under or with respect to any Products handled hereunder. During the Term, none
of the Operator or any of its Affiliates shall (and the Operator shall not
permit any of its Affiliates or any other Person to) use any such Products for
any purpose. Solely in its capacity as bailee, the Operator shall have custody
of Product throughput under this Agreement from the time the locomotive crew
transporting such Product to the Terminal has disembarked from, and the
Operator’s crew has embarked onto, the locomotive used to transfer railcars to
the Terminal until such time that the Products pass the outlet flange of the
Terminal.

 

Article 5 Specification and Contamination.

Section 5.1 Delivery Specifications.

(a) The Company shall not (and shall cause the Company Designee to not) deliver
to the Terminal any Off-Specification Product; provided, however, that in the
event Off-Specification Product is delivered by the Company or the Company
Designee to the Terminal, and the Company or the Company Designee fails to
instruct the Operator to return such Off-Specification Product to the Company or
the Company Designee, as applicable, the Operator shall provide the Services to
the Company or the Company Designee, as applicable, and the Company will receive
on its or the Company Designee’s behalf, such Off-Specification Product at its
own expense; provided, further, that in the event Off-Specification Product is
delivered by the Company or the Company Designee to the Terminal and the Company
or the Company Designee instructs the Operator to return such Off-Specification
Product to the Company or the Company Designee, as applicable, the Operator
shall return such Off-Specification Product to the Company (on its or the
Company Designee’s behalf) at the Company’s own expense. In the event
Off-Specification Product is delivered by the Company or the Company Designee,
and in the reasonable opinion of the Operator, the Services are unable to be
provided as a result of the

 

13



--------------------------------------------------------------------------------

Off-Specification Product (whether due to a failure to comply with law, safety
considerations or otherwise), the Operator shall notify the Company and the
Company shall be responsible for taking possession of such Off-Specification
Product without the Services being provided.

(b) The Company shall not (and shall cause the Company Designee to not) deliver
to the Terminal any Product on any railcar if such railcar is broken, in
disrepair, or otherwise cannot be unloaded consistent with Prudent Industry
Practice; provided, however, that in the event Product is delivered by the
Company or the Company Designee on a railcar that is broken or in disrepair but
not to an extent which precludes the Operator from providing the Services, the
Operator shall provide the Services and shall notify the Company, and the
Company or the Company Designee, as applicable, shall make any necessary repairs
to the railcar; provided, further, that the Company shall be responsible for
removing any railcar from the Terminal if, in the reasonable opinion of the
Operator, the Services cannot be provided due to the railcar’s status as broken
or in disrepair.

Section 5.2 Offloading Specifications. If all Product meets the relevant
specifications set forth in Exhibit B when it enters the Terminal, it is the
responsibility of the Operator to ensure that all Products leaving the Terminal
shall meet the same relevant specifications, and shall not leave the Terminal
with different specifications.

Section 5.3 Contamination. The Operator shall use at least Prudent Industry
Practice to ensure that no Products shall be contaminated with scale or other
materials, chemicals, water or any other impurities.

 

Article 6 Condition and Maintenance of the Terminal.

Section 6.1 Interruption of Service. The Operator shall use commercially
reasonable efforts to (i) minimize the interruption of service at the Terminal,
(ii) minimize the impact of any such interruption on the Company and the Company
Designee and (iii) notwithstanding any such interruption of service, make the
Terminal available to the Minimum Throughput Capacity. The Operator shall inform
the Company at least sixty (60) days in advance (or promptly, in the case of an
unplanned interruption) of any anticipated partial or complete interruption of
service at the Terminal, including relevant information about the nature,
extent, cause and expected duration of the interruption and the actions the
Operator is taking to resume full operations; provided, however, that the
Operator shall not have any liability for any failure to notify, or delay in
notifying, the Company of any such matters except to the extent the Company has
been materially damaged by such failure or delay.

Section 6.2 Maintenance and Repair Standards.

(a) Subject to Article 13, during the Term the Operator shall maintain the
Terminal with sufficient aggregate capacity to throughput a volume of the
Company’s Products at least equal to the Minimum Throughput Capacity; provided,
however, that the Operator’s obligations may be temporarily suspended during the
occurrence of, and for the entire duration of, routine repair and maintenance
consistent with Prudent Industry Practice that prevents the Operator from
providing the Minimum Throughput Capacity (“Terminal Maintenance”) so long as
the Operator has complied with its obligations set forth in Section 6.1. In the
event the Terminal Maintenance is

 

14



--------------------------------------------------------------------------------

not as a result of Force Majeure, the Parties shall reasonably cooperate with
each other so as to (i) ensure that such Terminal Maintenance does not
unnecessarily interfere with any of the Company’s or the Company Designee’s
purchase or sale commitments, (ii) ensure that such Terminal Maintenance
otherwise accommodates, to the extent reasonably practicable, other commercial
or market considerations that the Company deems relevant and (iii) reasonably
minimize the effect of such Terminal Maintenance on the Services and the
Ancillary Services.

(b) To the extent the Company is prevented for seven (7) or more days in any
Contract Quarter from throughputting volumes at the Terminal equal to at least
the Minimum Throughput Commitment for reasons caused by the Operator (or any of
its employees, agents or contractors) other than Force Majeure and other than
causes due to actions of the Company or the Company Designee (and any of their
respective contractors, employees or representatives excluding the Operator and
its employees, agents and representatives), then the Minimum Throughput
Commitment shall be proportionately reduced to the extent of the difference
between the Minimum Throughput Capacity and the amount that the Operator can
effectively throughput at the Terminal (prorated for the portion of the Contract
Quarter during which the Minimum Throughput Capacity was unavailable) regardless
of whether actual throughput amounts prior to the reduction were below the
Minimum Throughput Commitment. At such time as the Operator is capable of
throughputting volumes equal to at least the Minimum Throughput Commitment at
the Terminal, the Company’s obligation to throughput the full Minimum Throughput
Commitment shall be restored as of such time. To the extent the Company is
prevented for seven (7) or more days in any Contract Quarter from throughputting
volumes at the Terminal equal to at least the Minimum Throughput Commitment,
other than due to a Force Majeure event, and the throughput at the Terminal
falls below the Minimum Throughput Capacity as described above in this paragraph
(b), the Operator shall make all commercially reasonable repairs at the Terminal
to restore the capacity of the Terminal to that required for throughput of the
Minimum Throughput Capacity (“Restoration”). All of such Restoration shall be at
the Operator’s cost and expense, unless any damage creating the need for such
repairs was caused by the negligence or willful misconduct of the Company, the
Company Designee or their respective contractors, employees, agents (excluding
for the avoidance of doubt, the Operator and its contractors, employees and
agents) or customers, in which case such Restoration shall be at the Company’s
cost and expense to the extent caused by the negligence or willful misconduct of
the Company, the Company Designee or their respective employees, agents or
customers.

 

Article 7 Inspection, Access and Audit Rights.

Section 7.1 Inspection. At any reasonable times during normal business hours and
upon reasonable prior notice, the Company, the Company Designee and their
respective representatives (including one or more Supplier Inspector,
collectively, the “Company Inspectors”) shall have the right to enter and exit
the Operator’s premises in order to have access to the Terminal, to observe the
operations of the Terminal and to conduct such inspections as the Company or the
Company Designee may wish to have performed in connection with this Agreement,
including to enforce its rights and interests under this Agreement; provided,
however, that (a) each of the Company Inspectors shall follow routes and paths
to be reasonably designated by the Operator or security personnel retained by
the Operator, (b) each of the Company Inspectors shall observe all security,
fire and safety regulations while in, around or about the Terminal, (c) when
accessing the facilities of the Operator, the Company Inspectors shall at all
times comply

 

15



--------------------------------------------------------------------------------

with Applicable Law and such safety directives and guidelines as may be
furnished to the Company or the Company Designee by the Operator by any means
(including in writing, orally, electronically or through the posting of signs)
from time to time, and (d) the Company or the Company Designee shall be liable
for any personal injury to its representatives or any damage caused by such
Company Inspectors in connection with such access to the Terminal. Without
limiting the generality of the foregoing, the Operator shall regularly grant the
Company Inspectors such access from the last day of each month until the third
(3rd) Business Day of the ensuing month. Notwithstanding any of the foregoing,
if an Event of Default with respect to the Operator has occurred and is
continuing, the Company Inspectors shall have unlimited and unrestricted access
to the Terminal, for so long as such Event of Default continues.

Section 7.2 Access. The Company, the Company Designee and their respective
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by the
Operator, or any of its contractors and agents, which relate to this Agreement,
and shall have the right to audit such records at any reasonable time or times
during the Term and for a period of up to two (2) years after termination of
this Agreement. The Company or the Company Designee shall have the right to
conduct such audit no more than once per calendar quarter and each audit shall
be limited in time to no more than the present and prior two (2) calendar years.
Claims as to defects in quality shall be made by written notice within ninety
(90) days after the delivery in question or shall be deemed to have been waived.
The right to inspect or audit such records shall survive termination of this
Agreement for a period of two (2) years following the end of the Term. The
Operator shall preserve, and shall cause all contractors or agents to preserve,
all of the aforesaid documents for a period of at least two (2) years from the
end of the Term. Additionally, the Operator shall make available a copy of any
meter calibration report, to be available for inspection upon reasonable request
by the Company or the Company Designee at the Terminal following any
calibration. Notwithstanding any of the foregoing, if an Event of Default with
respect to the Operator has occurred and is continuing, the Company Inspectors
shall have unlimited and unrestricted access to the accounting records and other
documents maintained by the Operator with respect to the Terminal, for so long
as such Event of Default continues.

 

Article 8 Scheduling.

The Operator shall provide the Company and the Company Designee
non-discriminatory, priority access rights at the Terminal to throughput the
Company’s and the Company Designee’s Products up to the Minimum Throughput
Capacity. All deliveries, receipts, handling and throughput of Product hereunder
shall be made in strict accordance with the Operator’s current reasonable
operating, scheduling and nomination procedures for the Terminal, which (a) the
Operator shall provide to the Company on the date hereof, (b) the Operator shall
not materially modify without the prior written consent of the Company, not to
be unreasonably withheld, modified or delayed; provided, however, that the
Operator may make any modifications it reasonably deems necessary to comply with
or observe any Applicable Law or for health, safety, environmental, security or
other similar concerns consistent with Prudent Industry Practice, and (c) shall
allow the throughput of the grades and qualities of Product specified in Exhibit
B.

 

16



--------------------------------------------------------------------------------

Article 9 [Intentionally Omitted]

 

Article 10 Additional Covenants.

Section 10.1 Required Permits. During the Term, unless the Company has agreed to
maintain such for the benefit of the Operator, the Operator shall, at its sole
cost and expense (directly or through one of its or the Company’s Affiliates),
obtain, apply for, maintain, monitor, renew, and modify, as appropriate, any
license, authorization, certification, filing, recording, permit, waiver,
exception, variance, franchise, order or other approval with or of any
Governmental Authority pertaining or relating to the operation of the Terminal
(the “Required Permits”) as currently operated; provided, however, that if any
Required Permits require the signature of, or any action by, the Company or the
Company Designee, the Company shall reasonably cooperate with the Operator (at
the Operator’s expense) so that the Operator may obtain and maintain such
Required Permits. The Operator shall not do anything in connection with the
performance of its obligations under this Agreement that causes a termination or
suspension of the Required Permits.

Section 10.2 Additional Operator Covenants. The Operator hereby:

(a) (i) confirms that it will post at the Terminal such reasonable placards as
the Company or the Company Designee, as applicable, requests stating that the
Company or the Company Designee is the owner of specific Products held at the
Terminal; (ii) agrees that it will take all actions necessary to maintain such
placards in place for the Term; and (iii) agrees to furnish documents reasonably
acceptable to the Company, the Company Designee and their respective lenders and
intermediators and to cooperate with the Company in ensuring and demonstrating
that Product titled in the Company’s or the Company Designee’s name shall not be
subject to any lien on the Terminal;

(b) acknowledges and agrees that the Company or the Company Designee may file a
UCC-1 or other financing statement with respect to the Products handled or
throughput at the Terminal, and the Operator shall cooperate with the Company in
executing such financing statements as the Company or the Company Designee deems
necessary or appropriate;

(c) agrees that, subject to Section 4.3, no loss allowances shall be applied to
the Products handled or throughput at the Terminal;

(d) agrees to maintain all necessary leases, easements, licenses and
rights-of-way necessary for the operation and maintenance of the Terminal; and

(e) agrees that, in the event of any Product spill, leak or discharge or any
other environmental pollution caused by or in connection with the use of the
Terminal, the Operator shall promptly commence containment or clean-up
operations as required by any Governmental Authorities or Applicable Law or as
the Operator deems appropriate or necessary and shall notify or arrange to
notify the Company or the Company Designee immediately of any such spill, leak
or discharge and of any such operations.

 

17



--------------------------------------------------------------------------------

The Company and the Company Designee shall take all reasonable steps to
cooperate with the Operator in connection with the Operator’s performance of
each of the covenants in this Section 10.2, in each case, at the Operator’s sole
expense.

Section 10.3 Additional Company Covenants. The Company hereby agrees:

(a) to replace or repair, at its own expense, any part of the Terminal that is
destroyed or damaged through any negligence or willful misconduct of the
Company, the Company Designee (acting in such capacity), or any of their agents
or employees (acting in such capacity), or any Company Inspector; and

(b) to not make any alteration, additions or improvements to the Terminal or
remove any part thereof, without the prior written consent of the Operator, such
consent to be at the Operator’s sole discretion.

Section 10.4 Existing Obligations. The execution of this Agreement by the
Parties does not reduce any existing obligations of such Parties and does not
confer any additional obligation or responsibility on the Company in connection
with: (a) any existing or future environmental condition at the Terminal,
including, the presence of a regulated or hazardous substance on or in
environmental media at the Terminal (including the presence in surface water,
groundwater, soils or subsurface strata, or air), including the subsequent
migration of any such substance; (b) any Environmental Law; (c) the Required
Permits; or (d) any requirements arising under or relating to any Applicable Law
pertaining or relating to the ownership and operation of the Terminal.

Section 10.5 Records.

(a) Each Party shall (i) maintain the records required to be maintained by
Applicable Law and shall make such records available to the other Party upon
reasonable request and (ii) immediately notify the other Party of any violation
or alleged violation of any Applicable Law relating to any Products throughput
and handled under this Agreement and, upon request, shall provide to the other
Party all evidence of environmental inspections or audits by any Governmental
Authority with respect to such Products.

(b) All records or documents provided by any Party to any other Party shall, to
the reasonable knowledge of the providing Party, accurately and completely
reflect the facts about the activities and transactions to which they relate.
Notwithstanding anything herein to the contrary, no Party shall be required to
provide to the other Party any document that is determined by the disclosing
Party’s legal counsel to be protected by an attorney-client privilege or
attorney work product doctrine. Each Party shall promptly notify the other Party
if at any time such Party has reason to believe that any records or documents
previously provided to the other Party are no longer accurate or complete.

 

Article 11 Representations.

Section 11.1 Representations of the Operator. The Operator represents and
warrants to the Company that (a) this Agreement, the rights obtained and the
duties and obligations assumed by the Operator hereunder, and the execution and
performance of this Agreement by the Operator, do not directly or indirectly
violate any Applicable Law with respect to the Operator or any of its

 

18



--------------------------------------------------------------------------------

properties or assets, the terms and provisions of the Operator’s organizational
documents or any agreement or instrument to which the Operator or any of its
properties or assets are bound or subject; (b) the execution and delivery of
this Agreement by the Operator has been authorized by all necessary action;
(c) the Operator has the full and complete authority and power to enter into
this Agreement and to provide the services hereunder; (d) no further action on
behalf of the Operator, or consents of any other party, are necessary for the
provision of services hereunder; and (e) upon execution and delivery by the
Operator, this Agreement shall be a valid and binding agreement of the Operator
enforceable in accordance with its terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to equitable principles of
general application regardless of whether enforcement is sought in a proceeding
in equity or at law).

Section 11.2 Representations of the Company. The Company represents and warrants
to the Operator that (a) this Agreement, the rights obtained and the duties and
obligations assumed by the Company hereunder, and the execution and performance
of this Agreement by the Company, do not directly or indirectly violate any
Applicable Law with respect to the Company or any of its property or assets, the
terms and provisions of the Company’s organizational documents or any agreement
or instrument to which the Company or any of its property or assets are bound or
subject; (b) the execution and delivery of this Agreement by the Company has
been authorized by all necessary action; (c) the Company has the full and
complete authority and power to enter into this Agreement; and (d) upon
execution and delivery by the Company, this Agreement shall be a valid and
binding agreement of the Company enforceable in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

Article 12 Insurance.

The Operator, directly or through one of its or the Company’s Affiliates, shall
procure and maintain in full force and effect throughout the Term insurance in
sufficient amounts and coverage to be in accordance with Prudent Industry
Practice. Such policies shall be endorsed to name the Company and any Company
Designee as a loss payee with respect to any of the Company’s or the Company
Designee’s Products in the care, custody or control of the Operator.

 

Article 13 Force Majeure, Damage or Destruction.

Section 13.1 Force Majeure. In the event that a Party (the “Force Majeure
Party”) is rendered unable, wholly or in part, by a Force Majeure event to
perform its obligations under this Agreement, then such Party shall within a
reasonable time after the occurrence of such event of Force Majeure deliver to
the other Party written notice (a “Force Majeure Notice”) including full
particulars of the Force Majeure event, and the obligations of the Parties, to
the extent they are affected by the Force Majeure event, shall be suspended for
the duration of any inability so caused; provided, however, that (a) prior to
the second (2nd) anniversary of the Commencement Date, the Company shall be
required to continue to make payments (i) for the Terminaling Service Fees for
volumes actually throughput under this Agreement, (ii) for the Ancillary
Services Fees, if any, for Ancillary Services performed, and (iii) for any
Shortfall Payments unless, in the case of (iii), the Force Majeure event is an
event that adversely affects the Operator’s ability to perform the

 

19



--------------------------------------------------------------------------------

Services (including making the Minimum Throughput Capacity available to the
Company), in which case Shortfall Payments shall not be paid to the extent of
the Force Majeure event’s effect on the Operator’s ability to perform the
Services and the Terminaling Service Fees shall only be paid as provided under
(a)(i) above, and (b) from and after the second (2nd) anniversary of the
Commencement Date, the Company shall be required to continue to make payments
(x) for the Terminaling Service Fees for volumes actually throughput under this
Agreement and (y) for the Ancillary Services Fees, if any, for the Ancillary
Services actually performed under this Agreement. The Force Majeure Party shall
identify in such Force Majeure Notice the approximate length of time that it
believes in good faith such Force Majeure event shall continue (the “Force
Majeure Period”). The Company shall be required to pay any amounts accrued and
due under this Agreement at the time of the start of the Force Majeure event.
The cause of the Force Majeure event shall so far as possible be remedied with
all reasonable efforts, except that no Party shall be compelled to resolve any
strikes, lockouts or other industrial or labor disputes other than as it shall
determine to be in its best interests. Prior to the second (2nd) anniversary of
the Commencement Date, any suspension of the obligations of the Parties under
this Section 13.1 as a result of a Force Majeure event that adversely affects
the Operator’s ability to perform the services it is required to perform under
this Agreement shall extend the Term for the same period of time as such Force
Majeure event continues (up to a maximum of one year) unless this Agreement is
terminated under Section 13.2.

Section 13.2 Termination due to Force Majeure. If the Force Majeure Party
advises in any Force Majeure Notice that it reasonably believes in good faith
that the Force Majeure Period shall continue for more than twelve
(12) consecutive months beyond the second (2nd) anniversary of the Commencement
Date, then at any time after the delivery of such Force Majeure Notice, either
Party may deliver to the other Party a notice of termination (a “Termination
Notice”), which Termination Notice shall become effective not earlier than
twelve (12) months after the later to occur of (a) delivery of the Termination
Notice and (b) the second (2nd) anniversary of the Commencement Date; provided,
however, that such Termination Notice shall be deemed cancelled and of no effect
if the Force Majeure Period ends before the Termination Notice becomes
effective, and, upon the cancellation of any Termination Notice, the Parties’
respective obligations hereunder shall resume as soon as reasonably practicable
thereafter, and the Term shall be extended by the same period of time as is
required for the Parties to resume such obligations. After the second
(2nd) anniversary of the Commencement Date and following delivery of a
Termination Notice, the Operator may terminate this Agreement, to the extent
affected by the Force Majeure event, upon sixty (60) days prior written notice
to the Company in order to enter into an agreement to provide any third party
the services provided to the Company under this Agreement; provided, however,
that the Operator shall not have the right to terminate this Agreement for so
long as the Company continues to make Shortfall Payments.

 

Article 14 Suspension of Refinery Operations.

Section 14.1 Suspension of Refinery Operations. From and after the second
(2nd) anniversary of the Commencement Date, in the event that the Company
decides to permanently or indefinitely suspend all or substantially all crude
oil refining operations at the Refinery for a period that shall continue for at
least twelve (12) consecutive months, the Company may provide written notice to
the Operator of the Company’s intent to terminate this Agreement (the
“Suspension Notice”). Such Suspension Notice shall be sent at any time (but not
prior to the second (2nd)

 

20



--------------------------------------------------------------------------------

anniversary of the Commencement Date) after the Company has notified the
Operator of such suspension and, upon the expiration of the period of twelve
(12) months (which may run concurrently with the twelve (12) month period
described in the immediately preceding sentence) following the date such notice
is sent (the “Notice Period”), this Agreement shall terminate. If the Company
notifies the Operator more than two (2) months prior to the expiration of the
Notice Period of its intent to resume operations at the Refinery, then the
Suspension Notice shall be deemed revoked and this Agreement shall continue in
full force and effect as if such Suspension Notice had never been delivered.
During the Notice Period, the Company shall remain liable for Shortfall Payments
and all payments per Section 3.6 and Section 3.10 with respect of Capital
Expenditures hereunder. Subject to Section 14.1 and after the fifth
(5th) anniversary of the Commencement Date, during the Notice Period, the
Operator may terminate this Agreement upon sixty (60) days prior written notice
to the Company in order to enter into an agreement to provide any third party
the services provided to the Company under this Agreement.

Section 14.2 Notice of Suspension. If all or substantially all refining
operations at the Refinery are suspended for any reason (including refinery
turnaround operations and other scheduled maintenance), then the Company shall
remain liable for Shortfall Payments under this Agreement for the duration of
the suspension, unless and until this Agreement is terminated as provided in
Section 14.1. The Company shall provide at least ninety (90) days’ prior written
notice whenever practical of any suspension of operations at the Refinery due to
a planned turnaround or scheduled maintenance that affects or will affect the
Services or the Ancillary Services; provided, however, that the Company shall
not have any liability for any failure to notify, or delay in notifying, the
Operator of any such suspension except to the extent the Operator has been
materially damaged by such failure or delay.

Article 15 Right of First Refusal.

Section 15.1 Grant of ROFR. The Operator hereby grants to the Company a right of
first refusal on any proposed Transfer (other than a grant of a security
interest to a bona fide third-party lender or a Transfer to an Affiliate of the
Operator) of any ROFR Asset; provided, however, that the Parties acknowledge and
agree that nothing in this Article 15 shall prevent or restrict the Transfer of
partnership interests, limited liability interests, equity or ownership
interests or other securities of the Operator or create a right of first refusal
as a result thereof; provided, further, that the Company may, without consent or
approval from the Operator, assign its rights under this Article 15 to any
Affiliate of the Company.

Section 15.2 Acknowledgement regarding Consents. The Parties acknowledge that
all potential Transfers of ROFR Assets pursuant to this Article 15 are subject
to obtaining any and all required written consents of Governmental Authorities
and other third parties and to the terms of all existing agreements in respect
of the ROFR Assets, as applicable; provided, however, that the Operator
represents and warrants that, to its knowledge after reasonable investigation,
there are no terms in such agreements that would materially impair the rights
granted to the Company pursuant to this Article 15 with respect to any ROFR
Asset.

Section 15.3 Procedures for Transfer of ROFR Asset.

 

21



--------------------------------------------------------------------------------

(a) In the event the Operator proposes to Transfer any of the ROFR Assets (other
than a grant of a security interest to a bona fide third-party lender or a
Transfer to an Affiliate of the Operator) pursuant to a bona fide third-party
offer (an “Acquisition Proposal”), then the Operator shall, prior to entering
into any such Acquisition Proposal, first give notice in writing to the Company
(a “Disposition Notice”) of its intention to enter into such Acquisition
Proposal. The Disposition Notice shall include any material terms, conditions
and details as would be necessary for the Company to determine whether to
exercise its right of first refusal with respect to the Acquisition Proposal,
which terms, conditions and details shall at a minimum include: the name and
address of the prospective acquirer (the “Proposed Transferee”), the ROFR Assets
subject to the Acquisition Proposal (the “Sale Assets”), the purchase price
offered by such Proposed Transferee (the “Offer Price”), reasonable detail
concerning any non-cash portion of the proposed consideration, if any, to allow
the Company to reasonably determine the fair market value of such non-cash
consideration, the Operator’s estimate of the fair market value of any non-cash
consideration and all other material terms and conditions of the Acquisition
Proposal that are then known to the Operator. To the extent the Proposed
Transferee’s offer consists of consideration other than cash (or in addition to
cash), the Offer Price shall be deemed equal to the amount of any such cash plus
the fair market value of such non-cash consideration. In the event the Company
and the Operator are able to agree on the fair market value of any non-cash
consideration or if the consideration consists solely of cash, the Company will
provide written notice of its decision regarding the exercise of its right of
first refusal to purchase the Sale Assets (the “ROFR Response”) to the Operator
within sixty (60) days of its receipt of the Disposition Notice (the “First ROFR
Acceptance Deadline”). In the event the Company and the Operator are unable to
agree on the fair market value of any non-cash consideration prior to the First
ROFR Acceptance Deadline, the Company shall indicate its desire to determine the
fair market value of such non-cash consideration pursuant to the procedures
outlined in the remainder of this Section 15.3 in a ROFR Response delivered
prior to the First ROFR Acceptance Deadline. If no ROFR Response is delivered by
the Company prior to the First ROFR Acceptance Deadline, then the Company shall
be deemed to have waived its right of first refusal with respect to such Sale
Asset. In the event (i) the Company’s determination of the fair market value of
any non-cash consideration described in the Disposition Notice is less than the
fair market value of such consideration as determined by the Operator in the
Disposition Notice and (ii) the Company and the Operator are unable to mutually
agree upon the fair market value of such non-cash consideration within sixty
(60) days after the Company notifies the Operator of its determination thereof,
the Operator and the Company will engage a mutually agreed upon, nationally
recognized investment banking firm that is not currently engaged in business
with either of the Parties to determine the fair market value of the non-cash
consideration. In the event the Parties are unable to agree upon an investment
banking firm, each Party will select a nationally recognized investment banking
firm, and the two investment banking firms so chosen will select a third
investment banking firm to serve as the investment banking firm for purposes of
this Article 15. The investment banking firm will determine the fair market
value of the non-cash consideration within thirty (30) days of its engagement
and furnish the Company and the Operator its determination. The fees of the
investment banking firm will be split equally between Parties. Once the
investment banking firm has submitted its determination of the fair market value
of the non-cash consideration, the Company will provide a ROFR Response to the
Operator within thirty (30) days after the investment banking firm has submitted
its determination (the “Second ROFR Acceptance Deadline” and together with the
First ROFR Acceptance Deadline, the “ROFR Acceptance Deadlines”). If no ROFR
Response is delivered by the Company prior to the Second ROFR Acceptance
Deadline, then the Company shall be deemed to have waived its right of first
refusal with respect to such Sale Asset.

 

22



--------------------------------------------------------------------------------

(b) If the Company elects in a ROFR Response delivered prior to the First ROFR
Acceptance Deadline or Second ROFR Acceptance Deadline, as applicable, to
exercise its right of first refusal with respect to a Sale Asset, within sixty
(60) days of the delivery of the ROFR Response, such ROFR Response shall be
deemed to have been accepted by the Operator and the Operator shall thereafter
enter into a purchase and sale agreement with the Company providing for the
consummation of the Acquisition Proposal upon the terms set forth in the ROFR
Response. Unless otherwise agreed between the Company and the Operator, the
terms of the purchase and sale agreement will include the following:

(i) the Company will agree to deliver the Offer Price in cash (unless the
Company and the Operator agree that such consideration will be paid, in whole or
in part, in equity securities of the Company or of an Affiliate of the Company,
an interest-bearing promissory note or similar instrument, or any combination
thereof);

(ii) the Operator will represent that it has valid fee or leasehold title, as
applicable, to the Sale Asset that is sufficient to operate the Sale Assets in
accordance with their historical use, subject to all recorded matters and all
physical conditions in existence on the closing date for the purchase of the
applicable Sale Asset, plus any other such matters as the Company may approve
(and if the Company desires to obtain any title insurance with respect to the
Sale Asset, the full cost and expense of obtaining the same (including the cost
of title examination, document duplication and policy premium) shall be borne by
the Company);

(iii) the Operator will grant to the Company the right, exercisable at the
Company’s risk and expense prior to the delivery of the ROFR Response, to make
such surveys, tests and inspections of the Sale Asset as the Company may deem
desirable, so long as such surveys, tests or inspections are neither destructive
nor invasive and do not damage the Sale Asset or interfere with the activities
of the Operator;

(iv) the Company will have the right to terminate its obligation to purchase the
Sale Asset under this Article 15 if the results of any searches under
Section 15.3(b)(ii) or (iii) above are, in the reasonable opinion of the
Company, unsatisfactory;

(v) the closing date for the purchase of the Sale Asset shall occur no later
than one hundred eighty (180) days following receipt by the Operator of the ROFR
Response pursuant to Section 15.3(a);

(vi) the Operator and the Company shall use commercially reasonable efforts to
do or cause to be done all things that may be reasonably necessary or advisable
to effectuate the consummation of any transactions contemplated by this
Section 15.3(b), including causing its respective Affiliates to execute, deliver
and perform all documents, notices, amendments, certificates, instruments and
consents required in connection therewith;

 

23



--------------------------------------------------------------------------------

(vii) except to the extent modified in the Acquisition Proposal, the sale of any
Sale Assets shall be made on an “as is,” “where is” and “with all faults” basis,
and the instruments conveying such Sale Assets shall contain appropriate
disclaimers; and

(viii) neither the Operator nor the Company shall have any obligation to sell or
buy the Sale Assets if any of the consents referred to in Section 15.2 has not
been obtained.

(c) The Company and the Operator shall cooperate in good faith in obtaining all
necessary governmental and other third-party approvals, waivers and consents
required for the closing of the purchase and sale agreement described in
Section 16.1(b). Any such closing shall be delayed, to the extent required,
until the third (3rd) Business Day following the expiration of any required
waiting periods under the Hart-Scott-Rodino Act; provided, however, that such
delay shall not exceed sixty (60) days following the one hundred eighty
(180) days referred to in Section 15.3(b)(v) (the “ROFR Governmental Approval
Deadline”) and, if governmental approvals and waiting periods shall not have
been obtained or expired, as the case may be, by such ROFR Governmental Approval
Deadline, then the Company shall be deemed to have waived its right of first
refusal with respect to the Sale Assets described in the Disposition Notice and
thereafter the Operator shall be free to consummate the Transfer to the Proposed
Transferee, subject to Section 15.3(d)(ii).

(d) If the Transfer to the Proposed Transferee (i) in the case of a Transfer
other than a Transfer permitted under Section 15.3(c), is not consummated in
accordance with the terms of the Acquisition Proposal within the later of
(A) one hundred eighty (180) days after the applicable ROFR Acceptance Deadline
and (B) three (3) Business Days after the satisfaction of all governmental
approval or filing requirements, if any, or (ii) in the case of a Transfer
permitted under Section 15.3(c), is not consummated within the later of
(A) sixty (60) days after the ROFR Governmental Approval Deadline and (B) three
(3) Business Days after the satisfaction of all governmental approval or filing
requirements, if any, then in each case the Acquisition Proposal shall be deemed
to lapse, and the Operator may not Transfer any of the Sale Assets described in
the Disposition Notice without complying again with the provisions of this
Article 15 if and to the extent then applicable.

 

Article 16 Shutdown or Idling of Refinery.

Section 16.1 Shutdown or Idling of Refinery. In the event of a Permanent
Refinery Shutdown, the Operator shall have the right to purchase the assets
identified in Exhibit D (the “Designated Refinery Assets”) at their fair market
value at the time of sale in accordance with this Section 16.1.

(a) A “Permanent Refinery Shutdown” shall be deemed to have occurred upon the
earlier of (i) the cessation of all or substantially all commercial operation of
the Refinery with no current intent on the part of the Company to resume all or
substantially all commercial operation thereof or (ii) a change to the
Refinery’s current SIC code (i.e., 4610) applicable to crude oil refining. The
Company shall exercise commercially reasonable efforts to provide the Operator
with at least sixty (60) days advance notice of a Permanent Refinery Shutdown.

 

24



--------------------------------------------------------------------------------

(b) The Operator may at any time during the two-year period following notice of
a Permanent Refinery Shutdown exercise its purchase option pursuant to this
Article 16 (the “Refinery Asset Purchase Option”) by providing written notice (a
“Refinery Asset Option Notice”) to the Company. Promptly upon receipt of such
Refinery Asset Option Notice, the Company shall provide the Operator and its
designees with access to such information regarding the Designated Refinery
Assets as shall be reasonable and customary for the Operator to conduct
diligence in accordance with Prudent Industry Practice on assets such as the
Designated Refinery Assets. The Operator shall have a period of not less than
ninety (90) days to evaluate such information.

(c) The Operator and the Company shall, for a period of thirty (30) days
following completion of Operator’s diligence in accordance with Prudent Industry
Practice, negotiate in good faith to reach agreement on the terms for a purchase
of the Designated Refinery Assets by the Operator; provided, however, that the
Parties agree that: (i) the terms (including price) of any such purchase and
sale will be on terms customary for the sale of assets of this nature and
otherwise agreeable to both the Operator and the Company; (ii) the purchase
price shall be paid at closing in cash; (iii) the Company shall not be obligated
to make any representations as to the condition of the Designated Refinery
Assets or any portion thereof; (iv) the Operator shall not be required to
purchase the real property on which the Designated Refinery Assets are located
(in which case the Operator shall be entitled to lease or be granted easements
to all or a portion of such real property); (v) the Company shall convey all
operating and maintenance records reasonably necessary for the operation of the
Designated Refinery Assets; and (vi) the Company shall convey the Designated
Refinery Assets free and clear of any charge, claim, covenant, equitable
interest, equitable servitude, lien, option, pledge security interest, right of
first refusal, or other restriction of any kind, including any restriction on
use, transfer, receipt of income, or exercise of any other attribute of
ownership; provided, however, that the Company shall receive a reasonable
easement with respect to the Designated Refinery Assets in order to access such
Designated Refinery Assets in connection with the Company or its Affiliates
potential refining operations.

(d) If the Operator and the Company are unable to agree on the terms (including
price) for a sale of the Designated Refinery Assets, the Operator and the
Company shall engage a mutually agreed upon, nationally recognized investment
banking firm to determine any terms (including price) as to which the Parties
are unable to agree with respect to the sale of the Designated Refinery Assets.
In the event the Parties are unable to agree upon an investment banking firm,
each Party will select a nationally recognized investment banking firm, and the
two investment banking firms so chosen will select a third investment banking
firm to serve as the investment banking firm for purposes of this Section 16.1.
The investment banking firm shall: (i) base the terms of purchase and sale on
those that are reasonable and customary for the sale of industrial assets such
as the Designated Refinery Assets, subject to the provisions of this
Section 16.1; (ii) determine the fair market value of the Designated Refinery
Assets based on their then-current operations; and (iii) consider the age,
condition, maintenance history, replacement cost, ongoing operating costs,
regulatory enforcement actions or fines in effect and other factors the
investment banking firm considers relevant to fair market value.

(e) All fees of the investment banking firm incurred in connection with the
Refinery Asset Purchase Option will be split equally between the Operator and
the Company.

 

25



--------------------------------------------------------------------------------

(f) Once the investment banking firm resolves all terms of the sale regarding
the Refinery Asset Purchase Option that the Parties are unable to agree upon,
the Operator will have the right, but not the obligation, for a period of ninety
(90) days from the investment banking firm’s resolution (such period, the
“Refinery Asset Option Period”) to purchase the Designated Refinery Assets on
terms (including price) agreed to by the Parties (as supplemented by any terms
determined by the investment banking firm). The Operator shall notify the
Company, in writing delivered during the Refinery Asset Option Period, of its
intention to purchase the Designated Refinery Assets. Failure to provide such
notice within the Refinery Asset Option Period shall be deemed to constitute a
decision by the Operator not to exercise its Refinery Asset Purchase Option.

(g) If the Operator notifies the Company in writing during the Refinery Asset
Option Period of its intention to exercise its Refinery Asset Purchase Option,
both Parties shall be obligated to enter into an agreement incorporating the
terms (including price) either agreed to by the Parties or determined by the
investment banking firm. If the Operator fails to execute and deliver such an
agreement within sixty (60) days of expiration of the Refinery Asset Option
Period, the Operator’s Refinery Asset Purchase Option shall be deemed to have
lapsed.

 

Article 17 Event of Default: Remedies Upon Event of Default.

Section 17.1 Event of Default. Notwithstanding any other provision of this
Agreement, but subject to Article 26, the occurrence of any of the following
shall constitute an “Event of Default”:

(a) any Party fails to make payment when due (i) under Article 3 within five
(5) Business Days after a written demand therefor or (ii) under any other
provision hereof within seven (7) Business Days;

(b) other than a default described in Sections 17.1(a) or 17.1(c), if the
Company or the Operator fails to perform any material obligation or covenant to
the other under this Agreement, which is not cured to the reasonable
satisfaction of any other Party within fifteen (15) Business Days after the date
that such Party receives written notice that such obligation or covenant has not
been performed;

(c) any Party breaches any representation or warranty made by such Party
hereunder, or such warranty or representation proves to have been incorrect or
misleading in any material respect when made; provided, however, that if such
breach is curable, such breach is not cured to the reasonable satisfaction of
the other Party within fifteen (15) Business Days after the date that such Party
receives notice that corrective action is needed;

(d) any Party files a petition or otherwise commences or authorizes the
commencement of a proceeding or case under any bankruptcy, reorganization or
similar law for the protection of creditors, or have any such petition filed or
proceeding commenced against it and such proceeding is not dismissed for sixty
(60) days; and

(e) the Operator sells or permits the creation of, or suffers to exist any
security interest, lien, encumbrance, charge or other claim of any nature (other
than Permitted Liens or liens or liens that existed with respect to such Product
prior to the throughput by the Company or the Company Designee hereunder) with
respect to any of the Products.

 

26



--------------------------------------------------------------------------------

Section 17.2 Termination in the Event of Default. Except as set forth in
Section 17.1(d), without limiting any other provision of this Agreement, if an
Event of Default with respect to the Company or the Operator (such defaulting
Party, the “Defaulting Party”) has occurred and is continuing, the
Non-Defaulting Party shall have the right, immediately and at any time(s)
thereafter, to terminate this Agreement upon written notice to the Defaulting
Party.

Section 17.3 Other Remedies. Without limiting any other rights or remedies
hereunder, if an Event of Default occurs and the Company is the Non-Defaulting
Party, the Company may, in its discretion, (a) withhold or suspend its
obligations, including any of its delivery or payment obligations, under this
Agreement, (b) reclaim and repossess any and all of its Products held at the
Terminal or elsewhere on the Operator’s premises, and (c) otherwise arrange for
the disposition of any of its Products in such manner as it elects.

Section 17.4 Set Off. If an Event of Default occurs, the Non-Defaulting Party
may, without limitation on its rights under this Article 17, set off amounts
which the Defaulting Party owes to it against any amounts which it owes to the
Defaulting Party (whether hereunder, under any other agreement or contract or
otherwise and whether or not then due). Any net amount due hereunder shall be
payable by the Party owing such amount within one (1) Business Day of
termination.

Section 17.5 No Preclusion of Rights. The Non-Defaulting Party’s rights under
this Section 17.5 shall be in addition to, and not in limitation of, any other
rights which the Non-Defaulting Party may have (whether by agreement, operation
of law or otherwise), including any rights of recoupment, setoff, combination of
accounts, as a secured party or under any other credit support. The Defaulting
Party shall indemnify and hold the Non-Defaulting Party harmless from all costs
and expenses, including reasonable attorney fees, incurred in the exercise of
any remedies hereunder.

Article 18 Indemnification.

Section 18.1 Indemnification by Operator. The Operator shall defend, indemnify
and hold harmless the Company, the Company Designee, their respective
Affiliates, and their respective directors, officers, employees,
representatives, agents, contractors, successors and permitted assigns
(collectively, the “Company Indemnitees”) from and against any Liabilities
directly or indirectly arising out of (a) any breach by the Operator of any
covenant or agreement contained herein or made in connection herewith or any
representation or warranty of the Operator made herein or in connection herewith
proving to be false or misleading, (b) any failure by the Operator, its
Affiliates or any of their respective employees, representatives, agents or
contractors to comply with or observe any Applicable Law, or (c) injury,
disease, or death of any Person or damage to or loss of any property, fine or
penalty, any of which is caused by the Operator, its Affiliates or any of their
respective employees, representatives, agents or contractors in the exercise of
any of the rights granted hereunder or the handling or transportation of any
Products hereunder, except to the extent of the Company’s obligations under
Section 18.2 below, and except to the extent that such injury, disease, death,
or damage to or loss of property, fine or penalty was caused by the gross or
sole negligence or willful misconduct on the part of the Company Indemnitees,
their Affiliates or any of their respective employees, representatives, agents
or contractors. Notwithstanding the foregoing, the Operator’s liability to the
Company Indemnitees

 

27



--------------------------------------------------------------------------------

pursuant to this Section 18.1 shall be net of any insurance proceeds actually
received by the Company Indemnitees or any of their respective Affiliates from
any third party with respect to or on account of the damage or injury which is
the subject of the indemnification claim. The Company agrees that it shall, and
shall cause the other Company Indemnitees to, (i) use all commercially
reasonable efforts to pursue the collection of all insurance proceeds to which
any of the Company Indemnitees are entitled with respect to or on account of any
such damage or injury, (ii) notify the Operator of all potential claims against
any third party for any such insurance proceeds, and (iii) keep the Operator
fully informed of the efforts of the Company Indemnitees in pursuing collection
of such insurance proceeds.

Section 18.2 Indemnification by Company. The Company shall defend, indemnify and
hold harmless the Operator, its Affiliates, and their respective directors,
officers, employees, representatives, agents, contractors, successors and
permitted assigns (collectively, the “Operator Indemnitees”) from and against
any Liabilities directly or indirectly arising out of (a) any breach by the
Company of any covenant or agreement contained herein or made in connection
herewith or any representation or warranty of the Company made herein or in
connection herewith proving to be false or misleading, (b) any personal injury
incurred by any representative of the Company or the Company Designee (including
any Supplier Inspector or Company Inspector) while on the Operator’s property,
(c) any failure by the Company, the Company Designee, their respective
Affiliates or any of their respective employees, representatives (including any
Supplier Inspector or Company Inspector), agents or contractors to comply with
or observe any Applicable Law, or (d) injury, disease, or death of any Person or
damage to or loss of any property, fine or penalty, any of which is caused by
the Company, the Company Designee, their respective Affiliates or any of their
respective employees, representatives (including any Supplier Inspector or
Company Inspector), agents or contractors in the exercise of any of the rights
granted hereunder or the refining or storage of any Products hereunder, except
to the extent of the Operator’s obligations under Section 18.1 above, and except
to the extent that such injury, disease, death, or damage to or loss of
property, fine or penalty was caused by the gross or sole negligence or willful
misconduct on the part of the Operator Indemnitees, their Affiliates or any of
their respective employees, representatives, agents or contractors.
Notwithstanding the foregoing, the Company’s liability to the Operator
Indemnitees pursuant to this Section 18.2 shall be net of any insurance proceeds
actually received by the Operator Indemnitees or any of their respective
Affiliates from any third party with respect to or on account of the damage or
injury which is the subject of the indemnification claim. The Operator agrees
that it shall, and shall cause the other Operator Indemnitees to, (i) use all
commercially reasonable efforts to pursue the collection of all insurance
proceeds to which any of the Operator Indemnitees are entitled with respect to
or on account of any such damage or injury, (ii) notify the Company of all
potential claims against any third party for any such insurance proceeds, and
(iii) keep the Company fully informed of the efforts of the Operator Indemnitees
in pursuing collection of such insurance proceeds.

Section 18.3 EXPRESS REMEDY. THE FOREGOING INDEMNITIES ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE,
CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF
THE INDEMNIFIED PARTIES.

 

28



--------------------------------------------------------------------------------

Article 19 Limitation on Damages.

Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party’s affiliated
Persons for any consequential, punitive, special, incidental or exemplary
damages, or for loss of profits or revenues (collectively referred to as
“Special Damages”) incurred by such Party or its affiliated Persons that arise
out of or relate to this Agreement, regardless of whether any such claim arises
under or results from contract, tort, or strict liability; provided, however,
that the foregoing limitation is not intended and shall not affect Special
Damages in connection with any third-party claim or imposed in favor of
unaffiliated Persons that are not Parties to this Agreement; provided, further,
that to the extent an indemnitor hereunder receives insurance proceeds with
respect to Special Damages that would be indemnified hereunder if not for this
Article 19, such indemnitor shall be liable up to the amount of such insurance
proceeds (net any deductible and premiums paid with respect thereto).

Article 20 Confidentiality.

Section 20.1 Obligations. Each Party shall use commercially reasonable efforts
to retain the other Party’s Confidential Information in confidence and not
disclose the same to any third party (other than a Company Designee, provided
the Company Designee has agreed to adhere to this Article 20, or any Receiving
Party Personnel) nor use the same, except as authorized by the disclosing Party
in writing or as expressly permitted in this Section 20.1. Each Party further
agrees to take the same care with the other Party’s Confidential Information as
it does with its own, but in no event less than a reasonable degree of care.

Section 20.2 Required Disclosure. Notwithstanding Section 20.1 above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, including the
rules and regulations of the Securities and Exchange Commission, or is required
to disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall reasonably cooperate with
the disclosing Party (at the disclosing Party’s cost) in allowing the disclosing
Party to obtain such protective order or other relief.

Section 20.3 Return and Destruction of Information. Upon written request by the
disclosing Party, all of the disclosing Party’s Confidential Information in
whatever form shall be returned to the disclosing Party upon termination of this
Agreement or destroyed with destruction certified by the receiving Party,
without the receiving Party retaining copies thereof except that one copy of all
such Confidential Information may be retained by a Party’s legal department
solely to the extent that such Party is required to keep a copy of such
Confidential Information pursuant to Applicable Law, and the receiving Party
shall be entitled to retain any Confidential Information in the electronic form
or stored on automatic computer back-up archiving systems during the period such
backup or archived materials are retained under such Party’s customary
procedures

 

29



--------------------------------------------------------------------------------

and policies; provided, however, that notwithstanding any termination or
expiration of this Agreement, any Confidential Information retained by the
receiving Party shall be maintained subject to confidentiality pursuant to the
terms of this Section 20.3, and such archived or back-up Confidential
Information shall not be accessed except as required by Applicable Law for so
long as such Confidential Information is retained.

Section 20.4 Receiving Party Personnel. The receiving Party will limit access to
the Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provisions of this Agreement, and will be required
to abide by the terms thereof. Any third-party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.

Section 20.5 Survival. The obligation of confidentiality under this Article 20
shall survive the termination of this Agreement for a period of two (2) years.

Article 21 Choice of Law.

This Agreement shall be subject to and governed by the laws of the State of
Delaware, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.
Subject to Article 26, the Parties agree to the venue and jurisdiction of the
federal or state courts located in the State of Delaware for the adjudication of
all disputes arising out of this Agreement.

Article 22 Assignment.

Section 22.1 Assignment by the Company. Except as set forth in this Article 22,
the Company shall not assign its rights or obligations hereunder without the
Operator’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that (a) the Company may
assign this Agreement without the Operator’s consent in connection with a sale
by the Company of its inventory of Products, or all or substantially all of the
Refinery, including by merger, equity sale, asset sale or otherwise, so long as
the transferee: (1) agrees to assume all of the Company’s obligations under this
Agreement; and (ii) is financially and operationally capable of fulfilling the
terms of this Agreement, which determination shall be made by the Company in its
reasonable judgment; and (b) the Company shall be permitted to make a collateral
assignment of this Agreement solely to secure financing for itself or any of its
Affiliates.

Section 22.2 Company Designee.

(a) Without the Operator’s consent, the Company shall be permitted to assign the
Company’s rights to use, hold the Products in, and transport the Products
through, the Terminal pursuant to this Agreement, to the Company Designee.

 

30



--------------------------------------------------------------------------------

(b) The Company shall act as the Company Designee’s counterparty for all
purposes of this Agreement, and the Operator shall be entitled to follow the
Company’s instructions with respect to all of the Company Designee’s Products
that are transported or handled by the Operator pursuant to this Agreement
unless and until the Operator is notified by the Company Designee in writing
that the Company is no longer authorized to act as the Company Designee’s
counterparty, in which case the Operator shall thereafter follow the
instructions of the Company Designee (or such other agent as the Company
Designee may appoint) with respect to all the Company Designee’s Products that
are transported or handled by the Operator pursuant to this Agreement. The
Company shall be responsible for all the Company Designee’s payments to the
Operator hereunder; provided, however, that the Operator shall accept payment in
connection with this Agreement directly from any Company Designee and apply such
payments against amounts owed by the Company hereunder. All volumes throughput
by the Company Designee will be taken into account in the determination of
whether the Company has satisfied its Minimum Throughput Commitment. During any
time that this Agreement is assigned to the Company Designee, all provisions of
this Agreement, as amended or adjusted by this Article 22, shall be in full
force and effect with respect to the Company Designee and the Company Designee’s
Products as if the Company Designee were Party hereto in place of the Company.

Section 22.3 Assignment by the Operator. The Operator shall not assign its
rights or obligations under this Agreement without the prior written consent of
the Company, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that (a) subject to Article 15 hereof and Article VI
of the Omnibus Agreement, the Operator may assign this Agreement without such
consent in connection with a sale by the Operator of all or substantially all of
the Terminal, including by merger, equity sale, asset sale or otherwise, so long
as the transferee: (i) agrees to assume all of the Operator’s obligations under
this Agreement; (ii) is financially and operationally capable of fulfilling the
terms of this Agreement, which determination shall be made by the Operator in
its reasonable judgment; and (iii) is not a competitor of the Company, as
determined by the Company in good faith; and (b) the Operator shall be permitted
to make a collateral assignment of this Agreement solely to secure financing for
the Operator and its Affiliates.

Section 22.4 Terms of Assignment. Any assignment that is not undertaken in
accordance with the provisions set forth above shall be null and void ab initio.
A Party making any assignment shall promptly notify the other Party of such
assignment, regardless of whether consent is required. This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

Section 22.5 Change of Control. The Parties’ obligations hereunder shall not
terminate in connection with a Change of Control; provided, however, that in the
case of a Change of Control, the Company shall have the option to extend the
Term as provided in Section 2.1, without regard to the notice period provided in
the fourth sentence of Section 2.1.

Article 23 Notices.

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
facsimile or hand delivery, when delivered; (b) if mailed via the official
governmental mail system, five (5) Business Days after

 

31



--------------------------------------------------------------------------------

mailing, provided said notice is sent first class, postage pre-paid, via
certified or registered mail, with a return receipt requested; (c) if mailed by
an internationally recognized overnight express mail service such as Federal
Express or UPS, one (1) Business Day after deposit therewith prepaid; or (d) if
by email, one (1) Business Day after delivery with receipt confirmed. All
notices will be addressed to the Parties at the respective addresses as follows:

If to the Company:

PBF Holding Company LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: Jeffrey Dill, General Counsel

Telecopy No: (973) 455-7500

Email: jeffrey.dill@pbfenergy.com

with a copy, which shall not constitute notice, to:

PBF Energy Company LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: Jeffrey Dill, General Counsel

Telecopy No: (973) 455-7500

Email: jeffrey.dill@pbfenergy.com

If to the Operator:

Delaware City Terminaling Company LLC,

c/o PBF Logistics GP LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: Jim Fedena, Senior VP, Logistics

Telecopy No: (973) 455-7500

Email: jim.fedena@pbfenergy.com

with a copy, which shall not constitute notice, to:

PBF Logistics GP LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: Matt Lucey, Executive VP

Telecopy No: (973) 455-7500

Email: matt.lucey@pbfenergy.com

or to such other address or to such other person as either Party will have last
designated by notice to the other Party.

 

32



--------------------------------------------------------------------------------

Article 24 No Waiver; Cumulative Remedies.

Section 24.1 No Waivers. The failure of a Party hereunder to assert a right or
enforce an obligation of the other Party shall not be deemed a waiver of such
right or obligation. The waiver by any Party of a breach of any provision of, or
Event of Default under, this Agreement shall not operate or be construed as a
waiver of any other breach of that provision or as a waiver of any breach of
another provision of, Event of Default or potential Event of Default under, this
Agreement, whether of a like kind or different nature.

Section 24.2 Cumulative Remedies. Each and every right granted to the Parties
under this Agreement or allowed it by law or equity, shall be cumulative and may
be exercised from time to time in accordance with the terms thereof and
Applicable Law.

Article 25 Nature of Transaction and, Relationship of Parties.

Section 25.1 Independent Contractor. This Agreement shall not be construed as
creating a partnership, association or joint venture among the Parties. It is
understood that the Operator is an independent contractor with complete charge
of its employees and agents in the performance of its duties hereunder, and
nothing herein shall be construed to make the Operator, or any employee or agent
of the Operator, an agent or employee of the Company.

Section 25.2 No Agency. No Party shall have the right or authority to negotiate,
conclude or execute any contract or legal document with any third person in the
name of the other Party; to assume, create, or incur any liability of any kind,
express or implied, against or in the name of any of the other Party; or to
otherwise act as the representative of the other Party, unless expressly
authorized in writing by the other Party.

Article 26 Arbitration Provision.

Any and all Arbitrable Disputes (except to the extent injunctive relief is
sought) shall be resolved through the use of binding arbitration using, in the
case of an Arbitrable Dispute involving a dispute of an amount equal to or
greater than $1,000,000 or non-monetary relief, three arbitrators, and in the
case of an Arbitrable Dispute involving a dispute of an amount less than
$1,000,000, one arbitrator, in each case in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, as supplemented to
the extent necessary to determine any procedural appeal questions by the Federal
Arbitration Act (Title 9 of the United States Code). If there is any
inconsistency between this Article 26 and the Commercial Arbitration Rules or
the Federal Arbitration Act, the terms of this Article 26 will control the
rights and obligations of the Parties. Arbitration must be initiated within the
time limits set forth in this Agreement, or if no such limits apply, then within
a reasonable time or the time period allowed by the applicable statute of
limitations. Arbitration may be initiated by a Party (“Claimant”) serving
written notice on the other Party (“Respondent”) that Claimant elects to refer
the Arbitrable Dispute to binding arbitration. Claimant’s notice initiating
binding arbitration must identify the arbitrator Claimant has appointed.
Respondent shall respond to Claimant within thirty (30) days after receipt of
Claimant’s notice, identifying the arbitrator Respondent has appointed. If
Respondent fails for any reason to name an arbitrator within the 30-day period,
Claimant shall petition the American Arbitration Association for appointment of
an arbitrator for Respondent’s account. The two

 

33



--------------------------------------------------------------------------------

arbitrators so chosen shall select a third arbitrator within thirty (30) days
after the second arbitrator has been appointed, and, in the of an Arbitrable
Dispute involving a dispute of an amount less than $1,000,000, such third
arbitrator shall act as the sole arbitrator, and the sole role of the first two
arbitrators shall be to appoint such third arbitrator. Claimant will pay the
compensation and expenses of the arbitrator named by or for it, and Respondent
will pay the compensation and expenses of the arbitrator named by or for it. The
costs of petitioning for the appointment of an arbitrator, if any, shall be paid
by Respondent. Claimant and Respondent will each pay one-half of the
compensation and expenses of the third arbitrator. All arbitrators must (a) be
neutral parties who have never been officers, directors or employees of the
Operator, the Company or any of their Affiliates and (b) have not less than
seven (7) years’ experience in the energy industry. The hearing will be
conducted in the State of Delaware or the Philadelphia Metropolitan area and
commence within thirty (30) days after the selection of the third arbitrator.
The Company, the Operator and the arbitrators shall proceed diligently and in
good faith in order that the award may be made as promptly as possible. Except
as provided in the Federal Arbitration Act, the decision of the arbitrators will
be binding on and non-appealable by the Parties hereto. The arbitrators shall
have no right to grant or award Special Damages. Notwithstanding anything herein
the contrary, the Company may not dispute any amounts with respect to an invoice
delivered in accordance with Section 3.8 that the Company has not objected to
within one hundred twenty (120) days of receipt thereof. No Event of Default
shall occur if the subject matter underlying such potential Event of Default is
the subject matter of any dispute that is pending resolution or arbitration
under this Article 26 until such time that such dispute is resolved in
accordance with this Article 26.

Article 27 General.

Section 27.1 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be valid and effective under Applicable
Law, but if any provision of this Agreement or the application of any such
provision to any person or circumstance will be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
hereof, and the Parties will negotiate in good faith with a view to substitute
for such provision a suitable and equitable solution in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid,
illegal or unenforceable provision.

Section 27.2 Entire Agreement. This Agreement, the Operation and Management
Services and Secondment Agreement and the Omnibus Agreement together constitute
the entire agreement among the Parties pertaining to the subject matter hereof
and supersede all prior agreements and understandings of the Parties in
connection therewith. No promise, representation or inducement has been made by
any of the Parties concerning the subject matter of this Agreement and none of
the Parties shall be bound by or liable for any alleged representation, promise
or inducement not so set forth.

Section 27.3 Time is of the Essence. Time is of the essence with respect to all
aspects of each Party’s performance of any obligations under this Agreement.

Section 27.4 No Third-Party Beneficiaries. It is expressly understood that the
provisions of this Agreement do not impart enforceable rights in anyone who is
not a Party or successor or permitted assignee of a Party; provided, however,
that upon written request from the Company, this Agreement will be amended by
the Parties to make any Company Designee or lender or intermediator of the
Company or any Company Designee a third-party beneficiary hereof.

 

34



--------------------------------------------------------------------------------

Section 27.5 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.

Section 27.6 Survival. All audit rights, payment, confidentiality and
indemnification obligations and obligations under this Agreement shall survive
the expiration or termination of this Agreement in accordance with their terms.

Section 27.7 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or portable document format (pdf)) for the
convenience of the Parties hereto, each of which counterparts will be deemed an
original, but all of which counterparts together will constitute one and the
same agreement.

[Remainder of Page Intentionally Left Blank]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first set forth above.

 

COMPANY:

 

PBF HOLDING COMPANY LLC

By:   /s/ Jeffrey Dill Name:  

Jeffrey Dill

Title:  

Secretary

 

OPERATOR:

 

DELAWARE CITY TERMINALING COMPANY LLC

By:   /s/ Jeffrey Dill Name:  

Jeffrey Dill

Title:  

Secretary

SIGNATURE PAGE TO THE DELAWARE CITY RAIL TERMINALING SERVICES AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Ancillary Services Fees

 

   

Service

  

Fee or Specification

1.

  Metering    To be agreed upon, if applicable, during the Term.

2.

  Laboratory tests or specific railcar sampling    To be agreed upon, if
applicable, during the Term.

3.

  Railcar Management    To be agreed upon, if applicable, during the Term.

If any additional ancillary services are requested by the Company in accordance
with the Agreement, the Parties shall reasonably negotiate to determine the
appropriate rates to be charged for such services.

 

EXHIBIT A

A-1



--------------------------------------------------------------------------------

Exhibit B

Product

Product: Light Crude

Product Specifications:

API 30 – 45

H2S < 10 ppm in breathing zone

TVP < 11.1 psi

Pour Point < 0 degf

 

EXHIBIT B

B-1



--------------------------------------------------------------------------------

Exhibit C

Nomination and Scheduling; Railcar Specifications

Nominations and Scheduling.

The Terminal is a shared-use facility and has limited capacity at any one time
to take delivery of crude oil by railcars. Accordingly, the Company will use
commercially reasonable efforts to deliver crude oil on a ratable basis and to
coordinate with the Operator the arrival of unit trains for unloading, and the
Operator will require the other users to do the same. The Company will
coordinate with the Operator and keep the Operator apprised of the arrival of
unit trains delivering the Company’s crude oil to the Terminal. The Company will
keep the Operator apprised of volumes of crude oil that the Company nominates
for transportation and delivery to the Terminal by rail.

The Company will provide the Operator, by email or facsimile, or by other means
mutually agreed by the Operator and the Company from time to time, no later than
the fifteenth (15th) day of each calendar month throughout the Term, a good
faith monthly nomination (a “Nomination”) of (i) the volume of crude oil that
the Company projects it will deliver to the Terminal by rail during the
following calendar month (to be delivered to the Terminal on a ratable basis
throughout the month), (ii) the dates and times when the Company projects each
unit train will arrive at the Terminal during the month (which must be on a
ratable basis throughout such month), and the number and type of railcars of
each unit train. All nominations for delivery of crude oil to the Terminal must
be accompanied by a corresponding and reasonable tank availability schedule for
prompt transfer of such crude oil into storage tanks.

The Company will provide to the Operator each Wednesday throughout the Term an
updated forecast for the following week with respect to the Company’s
then-current Nomination.

Railcar Specifications.

The following specifications reflect the Operator’s minimum railcar
requirements, which are not intended to replace original manufacturer
requirements or other basic industry regulations or specifications. Railcar
variations that are outside of these specifications must be approved by the
Operator in advance of arrival of the unit train and, if accepted by the
Operator, may require the Operator to break the unit train at additional points
at the Company’s sole cost and expense.

 

Design Item

  

Parameter I Requirement

Design Car Length- over coupler pulling faces- (ftlin)    59’-4” Minimum Car
Length- over coupler pulling faces- (ftlin) For all cars having the same AlB
orientation   

59’-3” (this is an absolute dimension, tolerances

and coupling connection variances must be evaluated)

 

EXHIBIT C

C-1



--------------------------------------------------------------------------------

Design Item

  

Parameter/Requirement

Maximum Car Length- over coupler pulling faces- (ftlin) For all cars having the
same AlB orientation   

59’-6” (this is an absolute dimension, tolerances

and coupling connection variances must be evaluated)

Minimum Car Length- over coupler pulling faces- (ftlin) For cars having varied
AlB orientations, with maximum crash box centerline to tank centerline offset of
24”   

59’-4” (this is an absolute dimension, tolerances

and coupling connection variances must be evaluated)

Maximum Car Length- over coupler pulling faces- (ftlin)

For cars having varied AlB orientation, with maximum crash box centerline to
tank centerline offset of 24”

   59’-5 112” (this is an absolute dimension, tolerances and coupling connection
variances must be evaluated

Maximum Crash Box Entry Centerline I Tank Centerline

Offset (in.)

   24” Minimum Crash Box Entry Width (in)    21”

Maximum Car Height—Top of Rail to Top of Crash Box

Handrail (ft)

  

17’ (17’ is limit for cars with crash box widths

7’; cars with crash box widths greater than 7’ should be evaluated for maximum
allowable car height)

Bottom Connection (Cap Off I Empty Car) Height from Top of Rail (est.) (in)   
16” Minimum BOY Axis (empty car) Height from Top of Rail (in)    31” Minimum
Spring Travel—Loaded to Empty (in)    2” Maximum BOY Size and Connection   

4” Ball Valve- Salco Cam Lock Cap Required

Must utilize either Type A or Type B.

Type A.) part # TE4ITUFIA Type B.) part# TE4IUTF1A

BOY Internal Drain    No Riser Pipe, Full Drainage Air Inlet Connection   

1” Minimum Connection, use Salco Cam Lock

Cap part# K201UMPIA. Use full port valve. Do not use a l-in riser with 2-in
adapter.

Required Air Inlet Capacity   

Estimated at 900 cfrn (air) minimum with 1 psi

differential (a) atmospheric pressure

Pressure Safety Relief Device and Capacity    Required, Sized Per Standard
Industry Methods Pressure Safety Relief Device- Set Pressure    Set at MA WP
(Maximum of 165 psig) Vacuum Relief Valve and Capacity    Required, estimated at
230 cfrn (air) with 4 psi differential @ atmospheric pressure Outage / Strapping
Table    Car specific gage table required per car

Rail Car Orientation.

All rail cars must be orientated in the same direction.

 

EXHIBIT C

C-2



--------------------------------------------------------------------------------

Exhibit D

Designated Refinery Assets

 

  •   24” diameter crude oil line from six 10” flanges from double-loop terminal
pump discharge lines block valves to tank 281-TF-200 (length of pipe is 12,900
ft.)

 

  •   Storage tank 281-TF-200

 

  •   18” diameter outlet from tank 281-TF-200 to pumps

 

  •   Pump 40-P-514 and 40-P-22A as a spare

 

  •   12” diameter P-20 transfer line (formerly the 509 line) from discharge of
the pumps to Pier 2 and Pier 3

 

  •   Hoses at the piers from the transfer line to the barge.

 

  •   Marine vapor combustion Unit for Piers 2 and 3.

 

  •   Crude tanks 001-TF-200, 0026-TF-200, 005-TF-200, 006-TF-200 (alternative
tanks, as mutually agreed), and associated tank mixing pumps and piping

 

  •   16” diameter dedicated crude unloading header (old no. 6 fuel oil line) to
crude tanks named above

 

  •   16” no. 6 fuel oil line from the crude tank to the piers

 

  •   Natural gas supply line to the Marine Vapor Combustion Unit

 

EXHIBIT D

D-1